Citation Nr: 1703131	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating greater than 10 percent for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1995 to December 2000 and from May 2005 to April 2007, including in support of Operation Enduring Freedom. He also had additional unverified U.S. Naval Reserve (USNR) service.

This matter comes before the Board of Veterans' Appeals (Board) initially on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted, in pertinent part, the Veteran's claims of service connection for a lumbosacral spine disability (characterized as lumbar strain), assigning a 10 percent rating effective April 3, 2007, and for right knee patellofemoral pain syndrome, assigning a 10 percent rating effective November 28, 2007.  The Veteran disagreed with this decision in October 2008.  A Statement of the Case (SOC) was issued in May 2009.  He perfected a timely appeal in June 2009 and requested a videoconference Board hearing, which was held at the RO in July 2011 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been added to the record.

In November 2011, the Board denied the Veteran's higher initial rating claim for his service-connected right knee patellofemoral pain syndrome and remanded the claim for an increased initial rating for a lumbar spine disability to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there was substantial compliance with the Board's November 2011 remand directives.  The Board directed that the AOJ obtain the Veteran's updated VA treatment records.  These records subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312   (Fed. Cir. 2013), the Board's November 2011 decision denying a higher initial rating for the Veteran's service-connected right knee patellofemoral pain syndrome was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place. 

In May 2014, the Board denied, in pertinent part, the Veteran's higher initial rating claims for a lumbosacral spine disability and for right knee patellofemoral pain syndrome.  Both the Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's May 2014 denial of these claims to the Court by filing a Joint Motion for Partial Remand ("Joint Motion").  The Court granted the Joint Motion in March 2015, vacating and remanded the Board's May 2014 decision denying the Veteran's higher initial rating claims for a lumbosacral spine disability and for right knee patellofemoral pain syndrome.

Then, in August 2015, the Board remanded the claims for additional development. 

Finally, with respect to the Veteran's higher initial rating claim for left knee chondromalacia with arthroscopic scar, which was previously associated with the current matters, the Board notes that the requested another videoconference Board hearing when he perfected his appeal as to that issue.  The Board notes that the Veteran's prior videoconference Board hearing in July 2011 was limited to his appeal for higher initial ratings for his service-connected lumbosacral spine disability and right knee patellofemoral pain syndrome and did not discuss his left knee disability.  As such, a separate hearing was conducted regarding the issue of entitlement to a higher initial rating claim for left knee chondromalacia with arthroscopic scar in October 2016.  That issue will be addressed in a separate Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded the claims of entitlement to an initial rating greater than 10 percent for a lumbar spine disability and entitlement to an initial rating greater than 10 percent for right knee patellofemoral pain syndrome.  The Board remanded these matters in order to provide updated VA examinations and obtain outstanding VA and private treatment records.  The Board directed the AMC/RO to provide the Veteran with a Supplemental SOC after the completion of the requested development.  There has been no issuance of a Supplemental SOC in this case, however.  Thus, there has not been substantial compliance with the Board's prior directives and a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues entitlement to an initial rating greater than 10 percent for a lumbar spine disability and entitlement to an initial rating greater than 10 percent for right knee patellofemoral pain syndrome.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




